ACCEPTED
                                                                                                            14-15-00998-cv
                                                                                           FOURTEENTH COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                    12/15/2015 11:43:38 AM
                                                                                                     CHRISTOPHER PRINE
                                                                                                                    CLERK

      x


                                        FOURTEENTH COURT OF APPEALS                      FILED IN
                                                              14th COURT OF APPEALS
                         CIVL APPEAL MEDIATION DOCKETING STATEMENT
                                                                         HOUSTON, TEXAS
                                         RETURN WITHIN 15 DAYS TO:   12/15/2015 11:43:38 AM
                                                                      CHRISTOPHER A. PRINE
                                    CLERK, FOURTEENTH COURT OF APPEALS;       Clerk
                                   301 FANNIN, ROOM 245; HOUSTON, TEXAS 77002

tr**For Civil Appeals,see Section V for information about the Pro Bono Program sponsored and administered by
 ,   the Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas.and the Houston Bar
                                                    Association.



I.        General Information:

Appellant(s):                                           Appellate Cause No

Betzler Investments, LLC                                14-15-00998-CV

Appellee(s):                                            Trial Ct. Cause No.:

Lindstrom Cleaning & Construction,                      10-cv-0990-A
Inc.
                                                        County:
Quality Trusted Commercial
Construction & Roofing, Inc.                            Galveston

Other                                                   Trial Court:

                                                        l22nd Judicial District Court

II.       Timetable:

Appeal stayed by bankruptcy. Date bankruptcy                       filed:   No

List:     name of bankruptcy court:

          bankruptcy case number:

          style of bankruptcy filing:




 082995\004\42   77   623 .v   1
UI.        Jurisdiction:

V/ill you challenge this
court's jurisdiction?               Noø                  Yes tr

IV.        Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of
affidavit)

                                             Filed
                     Event                                   Date            N/A
                                      Check as appropriate


Affidavit filed                      Noø         Yes !

Contest filed                        No          Yes ¡

Date ruling on contest due:


Ruling on contest:
Sustained !
Overruled E


V.         Pro Bono Pilot Program:

The Pro Bono Committees of the Appellate Practice Sections of the State Bar of
Texas and the Houston Bar Association are participating in a Pro Bono Program to
place a limited number of civil appeals with appellate counsel who will represent the
appellant/appellee in the appeal before the Fourteenth Court of Appeals.

The Pro Bono Committee is solely responsible for screening and selecting the civil
cases for inclusion in the Pilot Program based upon a number of discretionary criteria,
including the financial means of the appellee. If a case is selected by the Committee,
and can be matched with appellate counsel, that counsel will take over representation
of the appellee without charging legal fees. More information regarding this program
can be found in the Pro Bono Pilot Program Pamphlet available in paper form at the
Clerk's Office or on the Internet at                  http://www.tex-app.org and
http://www.hba.org/folder-sections/sec-appellate.htm. If your case is selected and
matched with a volunteer lawyer, you will receive a letter from the Pro Bono Pilot
Committee within thirty (30) to forty-five (45) days after submitting this Docketing
 08 29   95\004\4   277   623.v t
Statement.

NOTE: There is no guarantee that, if you submit your case for possible inclusion
in the Pro Bono Program, the Pro Bono Committee will select your case and that
pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your
name below, you are authorizing the Pro Bono Committee to transmit publicly
available facts and information about your case, including parties and
background, through selected Internet sites and a Listserv to its pool of volunteer
appellate attorneys.

1.         Do you want this case to be considered for inclusion in the Pro Bono Pilot
Program?

                                    Yesn                 Noø
If you answered "Yes" to Question V.1, then please answer the following questions
2.    Do you authorize the Pro Bono Committee to contact your trial counsel of
record in this matter to answer questions the committee may have regarding the
appeal? Please note that any such conversations would be maintained as confidential
by the Pro Bono Committee and the information used solely for the purposes of
considering the case for inclusion in the Pro Bono Program.

                                    Yes tr               Non

3. If you have not previously filed an affidavit of indigency and attached a file-
stamped copy of that affidavit, does your income exceed 200% of the U.S.
Department of Health and Human Services Federal Poverty Guidelines? These
guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet
at                                                     .shtml

                                    Yes                   No

4.   Are you willing to disclose your financial circumstances to the Pro Bono
Committee? If so, please attach an Affidavit of Indigency completed and executed by
the appellee. Forms may be found in the Clerk's Office or on the Internet at
http://www.tex-app.org and http://www.hba.org/folder-sections/sec-appellate.htm.
Your participation in the Pro Bono Pilot Program may be conditioned upon your
execution of an aff,rdavit under oath as to your financial circumstances.

                                    Yes   tl              No

5.          Give a brief descri                of the issues to be raised on   , the relief
 0 8   2995\004\42   77   623.v I
and the applicable standard of review, if known (without prejudice to the right to raise
additional issues or request additional relief; use a separate attachment, if necessary).

Appellee does not seek review of the district court's rulings. To the best of
Appellee's knowledge, Appellant will challenge the sufficiency of the evidence to
support the jury's verdict.


VI.      AlternativeDisputeResolution/Mediation (ifapplicable)

Instructions: This information will be used in conjunction with the Rule 32.1
docketing statement to evaluate your case for possible referral to an alternative dispute
resolution procedure . See Tnx. R. App. P. 32.1. The court will not consider your
answers if the case is submitted on the merits. Each party (except where noted) must
complete and file a completed docketing form in the Court of Appeals after the appeal
is perfected.

Check Y for yes or N for no. Fill in all blanks or check appropriate boxes.

1.     Should this case be referred to mediation?   Yes   ¡   No   EI (use additional
sheets if necessary)

If no, why?
This case was mediated prior to trial. During that mediation, Appellant failed to
make a legitimate settlement offer. After the entry of judgment against
Appellant, Appellant indicated it would make a settlement offer to allow
assessment of whether mediation might be productive, but Appellant has failed
to do so. Appellee's judgment totals nearly $5 million, but Appellant has posted
a supersedeas bond totaling only $441,955. Appellee believes that mediation
would only delay and jeopardize Appellant's ability to recover on its judgment.
(The court makes the final decision regarding referral of a case to mediation)

2.        Has this case been through an ADR procedure in the trial court?   Yes   ø     No
tr
If you answered                   yes:

a.        V/ho was the mediator? Nancy Houston

b.        What type of ADR procedure? Mediation

c.        At what stage did the case go through ADR?

 08 2 9 95\004\42 7'7   623.v I
           Øpre-trial                    trial    post-trial   other


3.   Rate the case for complexity. Use 1 for the least complex and 5 for the most
complex. Check one:

                                       tø2 E314 trs fl
                           The issues on appeal are not complex.


VII.       Signature:



                                                               Date: December 15,20t5

Signature of counsel                                    State Bar   No.:   24065578



Printed Name: Amanda Kurz Smith

Address                     Galloway, Johnson, Tompkins, Burr & Smith
                           1301 McKinney Street, Suite 1400
                           Houston, Texas 770I0

Email Address                 : asmith@gallowayj ohnson.com
Telephone            Number: (713) 599-0700
Facsimile Number: (713) 599-0777

Representing: Appellee Lindstrom Cleaning & Construction, Inc.




 08 299   5\004\42   7 7   623.v   I